Citation Nr: 0812210	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-17 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a back 
disorder, to include chronic osteomyelitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1957 to April 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which determined that no new and 
material evidence had been submitted to reopen the veteran's 
previously denied claim for service connection for a back 
disorder, to include chronic osteomyelitis.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In January 2007, the Board remanded the case to ensure due 
process; it is again before the Board for further appellate 
review.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board notes that the veteran filed to reopen his 
previously denied claim for service connection in October 
2000.  As such, the appropriate regulations regarding new and 
material evidence needed to reopen the veteran's claim were 
those in effect prior to August 29, 2001.  

The January 2007 remand noted that the April 2002 notice 
letter sent by the RO failed to include the correct standard 
for new and material evidence needed to reopen a claim filed 
before August 29, 2001 and instructed that, on remand, the 
AOJ should provide the appellant with notification of the 
correct standard for new and material evidence.  However, a 
January 2007 notification letter provided to the appellant 
pursuant to the Board's remand reflected the standard in 
effect as of August 29, 2001, not prior to August 29, 2001, 
as was required by the remand.

In its January 2007 remand, the Board noted that the March 
2004 statement of the case did not include the applicable 
regulations pertaining to new and material evidence.  
Instruction paragraph 2 of the January 2007 Board remand 
specified that the AOJ should issue a supplemental statement 
of the case with the regulations pertaining to new and 
material evidence that were in effect prior to August 29, 
2001.  However, the December 2007 supplemental statement of 
the case issued pursuant to the January 2007 remand included 
the current regulations regarding new and material evidence, 
not those in effect prior to August 29, 2001.   

As such, this case must be remanded for compliance with the 
Board's January 2007 remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  The veteran must be provided with notification 
of the standard for new and material evidence in effect prior 
to August 29, 2001 and with a supplemental statement of the 
case which contains the regulations that were in effect 
regarding new and material evidence prior to August 29, 2001.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007) is 
fully satisfied.  In particular, the AOJ 
must send the veteran a corrective notice 
that provides in detail what information 
or evidence is needed to reopen his 
previously denied claim for service 
connection for a back disability, to 
include osteomyelitis, under the old 
criteria (38 C.F.R. § 3.156(a) effective 
prior to August 29, 2001).  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant.

2.  The AOJ should issue a supplemental 
statement of the case with the 
appropriate laws and regulations 
regarding new and material evidence to 
reopen a previously denied claim 
effective before August 29, 2001, to 
include 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).  This 
supplemental statement of the case should 
also include any evidence added to the 
record since the December 2007 
supplemental statement of the case.  The 
appellant and his representative should 
be given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to comply with due 
process of law.  No action by the veteran is required until 
he receives further notice.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant and 
his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



